Name: Commission Regulation (EEC) No 3122/87 of 19 October 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 87 Official Journal of the European Communities No L 295/21 COMMISSION REGULATION (EEC) No 3122/87 of 19 October 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 3094/87 (3) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 3094/87 to the information known to the Commission that the HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 3094/87 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 20 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 182, 3 . 7. 1987, p . 40. (3) OJ No L 293, 16 . 10 . 1987, p. 50 . No L 295/22 Official Journal of the European Communities 20 . 10 . 87 ANNEX to the Commission Regulation of 19 October 1987 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10:01 B i Common wheat and meslin I for exports to :  Switzerland, Austria and Liechtenstein 107,00 I  zone II b) 112,00  zones I , II a), III , V, VI and VII 20,00  zone IV 25,00  Ceuta and Melilla 117,00  other third countries 15,00 10.01 B II Durum wheat for exports to : I  zones I , II and III 1 65,00 (3)  other third countries 25,00 (3) 10.02 Rye I for exports to : l  Switzerland, Austria and Liechtenstein 10,00  other third countries 25,00 10.03 Barley I for exports to :  Switzerland, Austria and Liechtenstein 114,00  zone II b) 119,00 I  other third countries 25,00 10.04 Oats I for exports to :  Switzerland, Austria and Liechtenstein 85,00  other third countries 95,00 10.05 B Maize, other than hybrid maize for sowing II for exports to : Il  Switzerland, Austria and Liechtenstein 0  Canary Islands 0  other third countries 0 10.07 B Millet  10.07 C II Grain sorghum, other than hybrid sorghum for sowing  ex 11.01 A ' Wheat flour :  of an . ash content of 0 to 520 159,00  of an ash content of 521 to 600 159,00  of an ash content of 601 to 900 142,00  of an ash content of 901 to 1 100 133,00  of an ash content of 1 101 to 1 650 124,00  of an ash content of 1 651 to 1 900 113,00 20 . 10 . 87 Official Journal of the European Communities No L 295/23 (ECU/ tonne) CCT heading No Description Refund ex 11.01 B Rye flour : I  of an ash content of 0 to 700 159,00  of an ash content of 701 to 1 150 159,00  of an ash content of 1 151 to 1 600 159,00  of an ash content of 1 601 to 2 000 159,00 11.02 A I a) Durum wheat groats and meal  of an ash content of 0 to 1 300 (') 277,00 (3)  of an ash content of 0 to 1 300 (2) 262,00 (3)  of an ash content of 0 to 1 300 234,00 (3)  of an ash content of more than 1 300 221,00 (3) ex 11.02 A lb) Common wheat groats and meal :  of an ash content of 0 to 520 159,00 (') Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh. (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh. (3) With the exception of the quantities referred to in the Commission's Decision of 19 March 1986. N.B. The zones are those defined in Regulation (EEC) No 1 124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 1548/87 (OJ No L 144, 4. 6. 1987).